The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 4-6, note that it is unclear whether the generic recitation of first to sixth “sides” would be appropriate, especially in view of the specific geometry of the “sides” as recited in amended independent claim 1 and thus appropriate clarification is needed. Moreover, it is unclear how the first to sixth “sides” recited in these claims would relate to amended terminology of specific sides (e.g. one side, complex side, (first/second) vertical side, etc.) as recited in amended independent claim 1 and thus appropriate clarification is needed.
In claim 20, note that it is unclear how “one or more vertical sides”, as recited herein relate to the various “sides” in amended independent claim 1 and thus appropriate clarification is needed.
Note that the following claims have been found objectionable for reasons set forth below:
In claim 4, line 1, it is noted that the recitation of “irregular hexagon” should be rewritten as --irregular hexagonal shape-- for consistency in claim terminology.

Applicant's arguments filed 23 April 2021 have been fully considered but they are not persuasive.
Regarding the rejections based on the prior art of record, applicants’ have asserted that the prior art references relied on by the examiner (i.e. Brist et al, Watanabe, the French reference) all fail to disclose a waveguide having an “irregular hexagonal” shape having a “complex” side configuration as set forth in amended claim 1.
In response, the examiner acknowledges and concurs with applicants’ position that the added limitations in amended independent claim 1 are sufficient to overcome the rejections based on the prior art of record. Accordingly, the examiner has withdrawn the rejections based on the prior art of record. However, it should be noted that in view of the amendments made to independent claim 1, while rendering independent claim 1 allowable, do introduce issues of indefiniteness with regard to certain dependent claims. In particular, the amended nature of independent claim 1 raises issues of whether subject matter found in certain dependent claims are now consistent or can properly depend from amended independent claim 1. Those issues of indefiniteness have been raised in the above Office action. Accordingly, those issues need to address by applicants’ in the next response.
Claims 4-6, 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Claims 1-3, 7, 9, 11-19, 22; 23; 24 are allowable over the prior art of record.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee